Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 13 is objected to because of the following informalities:
Dependent Claim 13 recites "the analysis" and “the unstructured data” without having antecedent basis in the independent Claim 8. 
Appropriate correction(s) is/are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowry et al. (US PG PUB 20180189130), hereinafter "Mowry", in views of Sreenivasan et al. (US PG PUB 20200365262), hereinafter "Sreenivasan", further in views of Robins (US PG PUB 20050288900), hereinafter "Robins".
Regarding Claim 1, Mowry discloses:

monitoring unstructured data related to a configuration item in a first relevant source (i.e. IT fault monitoring server 14 may monitor fault data [i.e. unstructured data] of a device [i.e. a configuration item] of a plurality of monitored devices 20 of IT system 10 [i.e. a first relevant source]; Such fault data [i.e. unstructured data] may include, but is not limited to identity of the fault check, messages about the fault, fault impact data or parameters, fault urgency data or parameters, etc. [i.e. fault data may be any data type; in other words, not structured or unstructured]) (Fig. 1, ¶ 0014, ¶ 0016 and ¶ 0027); 
designating that the configuration item is in a maintenance mode (i.e. manage service provider MSP may schedule/designate that the monitored device/system 20 [i.e. the configuration item] is in a maintenance mode) (¶ 0019); and 
suppressing alerts related to the configuration item while the configuration item is in the maintenance mode (i.e. MSP may also schedule a maintenance mode defining a present or future maintenance window of time, i.e. planned downtime, for the monitored device 20 [i.e. the configuration item] during which [i.e. while the configuration item is in the maintenance mode] notification [i.e. alerts] or resolution [i.e. alerts] related to the fault should be suppressed) (¶ 0019).
However, Mowry does not explicitly disclose:
analyzing the unstructured data using a natural language processing system.
On the other hand, in the same field of endeavor, Sreenivasan teaches:
analyzing the unstructured data using a natural language processing system (i.e. using natural language processing, the system may analyze the errors/faults data [i.e. the unstructured data] obtained by the system to predict the nature of the data and to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mowry to include the feature for analyzing the unstructured data using a natural language processing system as taught by Sreenivasan so that structured data related to the fault/error logged for a configuration item / device may be analyzed based on operating parameters written in natural language form (¶ 0052).
However, the combination of Mowry and Sreenivasan does not explicitly disclose:
determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the analysis of the unstructured data.
On the other hand, in the same field of endeavor, Robins teaches:
determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the analysis of the unstructured data.
(i.e. The calculating system may include an adder adapted for summing predetermined recorded values, and a comparator adapted for comparing a resulting sum from the adder against a threshold value [i.e. the score being greater than or equal to the threshold] to determine system maintenance needs [i.e. wherein the configuration item is to be maintained] for the monitored system [i.e. the configuration item] in the event of a critical error [i.e. the configuration has a first event]. The predetermined recorded values may be selected in accordance with their respective times of occurrence, and the resulting sum or the threshold value may be weighted in accordance with the respective time of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mowry and Sreenivasan to include the feature for determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the analysis of the unstructured data as taught by Robins so that maintenance needs for a particular system / configuration item may be determined based on a plurality of predetermined monitored system conditions (¶ 0009).


Regarding Claim 2, Mowry, Sreenivasan and Robins disclose, in particular Mowry teaches:
wherein the first relevant source is selected from the group consisting of: a maintenance ticketing/scheduling/approval system (i.e. manage service provider MSP may schedule that the monitored device/system 20 [i.e. the configuration item] is in a maintenance mode [i.e. a maintenance scheduling system]) (¶ 0019).





wherein the suppressing alerts comprises: consulting, by a monitoring and event management tool, with a suppressing tool after detecting alert-worthy behavior but before the alert is raised (i.e. Through the portal server 22, MSPs may also schedule a maintenance mode defining a present or future maintenance window of time, i.e., planned downtime, for the monitored device 20 during which notification or resolution related to the fault should be suppressed [i.e. a suppressing tool after detecting alert-worthy behavior but before the alert is raised]) (¶ 0019).


Regarding Claim 4, Mowry, Sreenivasan and Robins disclose, in particular Mowry teaches:
monitoring unstructured data related to the configuration item in a second relevant source (i.e. IT fault monitoring server 14 may also monitor fault data [i.e. information] of network for which IT fault monitoring is being performed for the device 20 [related to the configuration item in a second relevant source]) (Fig. 1, ¶ 0014 and ¶ 0016).


Regarding Claim 5, Mowry, Sreenivasan and Robins disclose, in particular Robins teaches:
determining that the configuration item has a second event wherein the configuration item is to be maintained in response to the analysis of the unstructured data 
wherein the first event and the second event overlap (i.e. occurrences [i.e. the first event and the second event] may overlap in time) (Fig. 8 and ¶ 0044); 
joining the first event and the second event into a third event (i.e. occurrences [i.e. the first event and the second event] are considered together [i.e. joining the first event and the second event] to determine the maintenance event [i.e. a third event]; For example, the calculating system may include an adder adapted for summing predetermined recorded values associated with occurrences [i.e. the first event and the second event]) (Fig. 8, ¶ 0038 and ¶ 0042 - 0044); and 
designating that the configuration item is in the maintenance mode during the third event (i.e. resulting sum from the adder is compared against a threshold value to determine system maintenance needs, and when the compared error value 88a exceeds its threshold value, an output signal 99 is generated which can initiate a service call for apparatus 10 [i.e. designating the configuration item in the maintenance mode]) (¶ 0009, ¶ 0030 and ¶ 0043).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



ceasing designating that the configuration item is in the maintenance mode according to a termination of the first event (i.e. monitored device 20 [i.e. configuration item] is scheduled in a planned maintenance window [i.e. ceasing the maintenance mode according to a termination of the first event]) (¶ 0004 and ¶ 0019).



Regarding Claim 15, Mowry discloses:
A method comprising: 
monitoring unstructured data related to a configuration item in a first relevant source (i.e. IT fault monitoring server 14 may monitor fault data [i.e. unstructured data] of a device [i.e. a configuration item] of a plurality of monitored devices 20 of IT system 10 [i.e. a first relevant source]; Such fault data [i.e. unstructured data] may include, but is not limited to identity of the fault check, messages about the fault, fault impact data or parameters, fault urgency data or parameters, etc. [i.e. fault data may be any data type; in other words, unstructured]) (Fig. 1, ¶ 0014, ¶ 0016 and ¶ 0027); 
monitoring information related to the configuration item in a second relevant source (i.e. IT fault monitoring server 14 may also monitor fault data [i.e. information] of network for which IT fault monitoring [related to the configuration item in a second relevant source]) (Fig. 1, ¶ 0014 and ¶ 0016); 

suppressing alerts related to the configuration item while the configuration item is in the maintenance mode (i.e. MSP may also schedule a maintenance mode defining a present or future maintenance window of time, i.e. planned downtime, for the monitored device 20 [i.e. the configuration item] during which [i.e. while the configuration item is in the maintenance mode] notification [i.e. alerts] or resolution [i.e. alerts] related to the fault should be suppressed) (¶ 0019).
However, Mowry does not explicitly disclose:
analyzing the unstructured data using a natural language processing system.
On the other hand, in the same field of endeavor, Sreenivasan teaches:
analyzing the unstructured data using a natural language processing system (i.e. using natural language processing, the system may analyze the errors/faults data [i.e. the unstructured data] obtained by the system to predict the nature of the data and to generate diagnosing of a problem with a device; Note that data is collected by various types of sensors [i.e. data is not conformed/structured to one type; In other words, unstructured data]) (Fig. 1, ¶ 0052 - 0053 and ¶ 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mowry to include the feature for analyzing the unstructured data using a natural language processing system as taught by Sreenivasan so that structured data related to the 
However, the combination of Mowry and Sreenivasan does not explicitly disclose:
weighting the unstructured data and the information; adding the weighted unstructured data and the weighted information to calculate a score; comparing the score to a threshold; determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the score being greater than or equal to the threshold.
On the other hand, in the same field of endeavor, Robins teaches:
weighting the unstructured data and the information (i.e. the system may monitor a plurality of systems, and record a separate monitored value representing each monitored system [i.e. the unstructured data and the information] condition along with a time of occurrence for each monitored value; recorded values [i.e. the unstructured data and the information] may be weighted in accordance with their respective system condition; Note that the recorded values may be different types of data [i.e. data is not conformed/structured to one type; In other words, unstructured data] collected by various types of sensors) (¶ 0005, ¶ 0009 and ¶ 0030); 
adding the weighted unstructured data and the weighted information to calculate a score (i.e. calculating may include steps of summing predetermined recorded values [i.e. the unstructured data and the information], wherein the step of summing may include weighting the recorded values in accordance with their respective system condition [i.e. unstructured data and information are weighted before summing]) (¶ 0005 - 0006); 

determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the score being greater than or equal to the threshold (i.e. The calculating system may include an adder adapted for summing predetermined recorded values, and a comparator adapted for comparing a resulting sum from the adder against a threshold value [i.e. the score being greater than or equal to the threshold] to determine system maintenance needs [i.e. wherein the configuration item is to be maintained] for the monitored system [i.e. the configuration item] in the event of a critical error [i.e. the configuration has a first event]. The predetermined recorded values may be selected in accordance with their respective times of occurrence, and the resulting sum or the threshold value may be weighted in accordance with the respective time of occurrence) (¶ 0009 and ¶ 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mowry and Sreenivasan to include the feature for weighting the unstructured data and the information; adding the weighted unstructured data and the weighted information to calculate a score; comparing the score to a threshold; determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the score being greater than or equal to the threshold as taught by Robins so that maintenance needs for a particular system / configuration item may be determined based on a plurality of predetermined monitored system conditions (¶ 0009).

Regarding Claim 16, Mowry, Sreenivasan and Robins disclose, in particular Mowry teaches:
wherein the first relevant source is selected from the group consisting of: a maintenance ticketing/scheduling/approval system (i.e. manage service provider MSP may schedule that the monitored device/system 20 [i.e. the configuration item] is in a maintenance mode [i.e. a maintenance scheduling system]) (¶ 0019).


Regarding Claim 17, Mowry, Sreenivasan and Robins disclose, in particular Mowry teaches:
wherein the suppressing alerts comprises: consulting, by a monitoring and event management tool, with a suppressing tool after detecting alert-worthy behavior but before the alert is raised (i.e. Through the portal server 22, MSPs may also schedule a maintenance mode defining a present or future maintenance window of time, i.e., planned downtime, for the monitored device 20 during which notification or resolution related to the fault should be suppressed [i.e. a suppressing tool after detecting alert-worthy behavior but before the alert is raised]) (¶ 0019).





determining that the configuration item has a second event wherein the configuration item is to be maintained in response to the analysis of the unstructured data (i.e. the system may detect various recorded values associated with occurrences [i.e. a second event] at the monitored device [i.e. the configuration item], wherein the analysis of the various recorded values [i.e. the unstructured data] may identify the monitored device’s maintenance needs [i.e. configuration item is to be maintained]) (Fig. 8, ¶ 0038 and ¶ 0042 - 0044),
wherein the first event and the second event overlap (i.e. occurrences [i.e. the first event and the second event] may overlap in time) (Fig. 8 and ¶ 0044); 
joining the first event and the second event into a third event (i.e. occurrences [i.e. the first event and the second event] are considered together [i.e. joining the first event and the second event] to determine the maintenance event [i.e. a third event]; For example, the calculating system may include an adder adapted for summing predetermined recorded values associated with occurrences [i.e. the first event and the second event]) (Fig. 8, ¶ 0038 and ¶ 0042 - 0044); and 
designating that the configuration item is in the maintenance mode during the third event (i.e. resulting sum from the adder is compared against a threshold value to determine system maintenance needs, and when the compared error value 88a exceeds its threshold value, an output signal 99 is generated which can initiate a service call for apparatus 10 [i.e. designating the configuration item in the maintenance mode]) (¶ 0009, ¶ 0030 and ¶ 0043).



Regarding Claim 19, Mowry, Sreenivasan and Robins disclose, in particular Mowry teaches:
ceasing designating that the configuration item is in the maintenance mode according to a termination of the first event (i.e. occurrence of fault [i.e. the first event] at a monitored device [i.e. configuration item] may be auto resolved [i.e. a termination of the first event], and the system may instructs closure of the fault [i.e. ceasing designating that the configuration item is in the maintenance mode] if the auto-resolution status indicates that the fault is auto-resolved) (Mowry - ¶ 0046 - 0047).


Regarding Claim 20, Mowry and Robins disclose, in particular Robins teaches:
wherein the comparing the score to a threshold is recursive (i.e. comparing the score to a threshold value is carried out for each of the recorded values collected from monitored systems/devices in accordance with the respective time of occurrence [i.e. recursively]) (¶ 0005 and ¶ 0009).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowry in views of Sreenivasan further in views of Robins as applied to claim 1 above, and further in view of Polepalli (US PG PUB 20190200244), hereinafter "Polepalli".
Regarding Mowry, Sreenivasan and Robins disclose all the features with respect to Claim 1 as described.
However, the combination of Mowry, Sreenivasan and Robins does not explicitly disclose:
wherein analyzing the unstructured data using a natural language processing system comprises: discovering what type of maintenance will be performed; which configuration items are affected; and what date, time, and duration the event will be.
On the other hand, in the same field of endeavor, Polepalli teaches:
wherein analyzing the unstructured data using a natural language processing system comprises: discovering what type of maintenance will be performed which configuration items are affected; and what date, time, and duration the event will be (i.e. natural language processing may be used to analyze datasets, e.g. connection status of one or more wireless carriers that system 102 has access to, Internet feeds pertaining to the one or more wireless carriers, real-time user reports, etc. [i.e. unstructured data], wherein the analyzing is to determine types of maintenance that will be performed, e.g.  User computing device 110-2 [i.e. configuration items that will be affected] is scheduled to run a mission critical application [i.e. type of maintenance] at 10 PM for two hours [i.e. what date, time, and duration the event will be]) (¶ 0050 and ¶ 0088).
.



Claims 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowry in views of Robins.
Regarding Claim 8, Mowry discloses:
A method comprising: 
monitoring first information related to a configuration item in a first relevant source (i.e. IT fault monitoring server 14 may monitor fault data [i.e. first information] of a device [i.e. a configuration item] of a plurality of monitored devices 20 of IT system 10 [i.e. a first relevant source]; Such fault data may include, but is not limited to identity of the fault check, messages about the fault, fault impact data or parameters, fault urgency data or parameters, etc. [i.e. fault data may be any data type; in other words, unstructured]) (Fig. 1, ¶ 0014, ¶ 0016 and ¶ 0027); 

designating that the configuration item is in a maintenance mode (i.e. manage service provider MSP may schedule/designate that the monitored device/system 20 [i.e. the configuration item] is in a maintenance mode) (¶ 0019); and 
suppressing alerts related to the configuration item while the configuration item is in the maintenance mode (i.e. MSP may also schedule a maintenance mode defining a present or future maintenance window of time, i.e. planned downtime, for the monitored device 20 [i.e. the configuration item] during which [i.e. while the configuration item is in the maintenance mode] notification [i.e. alerts] or resolution [i.e. alerts] related to the fault should be suppressed) (¶ 0019).
However, Mowry does not explicitly disclose:
weighting the first information and the second information; adding the weighted first information and the weighted second information to calculate a score; comparing the score to a threshold; determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the score being greater than or equal to the threshold.
On the other hand, in the same field of endeavor, Robins teaches:
weighting the first information and the second information (i.e. the system may monitor a plurality of systems, and record a separate monitored value representing each monitored system [i.e. the first information and the second information] condition along 
adding the weighted first information and the weighted second information to calculate a score (i.e. calculating may include steps of summing predetermined recorded values [i.e. the weighted first information and the weighted second information], wherein the step of summing may include weighting the recorded values in accordance with their respective system condition [i.e. first information and second information are weighted before summing]) (¶ 0005 - 0006); 
comparing the score to a threshold (i.e. step of comparing may include the threshold value in accordance with the respective time of occurrence) (¶ 0005 and ¶ 0009); 
determining that the configuration item has a first event wherein the configuration item is to be maintained in response to the score being greater than or equal to the threshold (i.e. The calculating system may include an adder adapted for summing predetermined recorded values, and a comparator adapted for comparing a resulting sum from the adder against a threshold value [i.e. the score being greater than or equal to the threshold] to determine system maintenance needs [i.e. wherein the configuration item is to be maintained] for the monitored system [i.e. the configuration item] in the event of a critical error [i.e. the configuration has a first event]. The predetermined recorded values may be selected in accordance with their respective times of occurrence, and the resulting sum or the threshold value may be weighted in accordance with the respective time of occurrence) (¶ 0009 and ¶ 0030).



Regarding Claim 9, Mowry and Robins disclose, in particular Robins teaches:
wherein the weighted first information has a negative value (i.e. weighted recorded values may take any suitable form, such as a single binary digit representing "1" or "0", a multi-digit value within any suitable range of values, or any other recordable value [i.e. including negative value]) (¶ 0034).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.






wherein the comparing the score to a threshold is recursive (i.e. comparing the score to a threshold value is carried out for each of the recorded values collected from monitored systems/devices in accordance with the respective time of occurrence [i.e. recursively]) (¶ 0005 and ¶ 0009).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding Claim 12, Mowry and Robins disclose:
comparing the score to the threshold recursively (Robins - i.e. comparing the score to a threshold value is carried out for each of the recorded values collected from monitored systems/devices in accordance with the respective time of occurrence [i.e. recursively]) (Robins - ¶ 0005 and ¶ 0009); 
determining that the configuration item does not have the first event in response to the recursively comparing the score to the threshold (Robins - i.e. a resulting sum from the adder may be compared against a threshold value [i.e. in response to the recursively comparing the score to the threshold] to determine system maintenance needs [i.e. determining that the configuration item does not have the first event]) (Robins - ¶ 0009 and ¶ 0030); and 
undesignating that the configuration item is in the maintenance mode in response to determining that the configuration item does not have the first event (Mowry – i.e. occurrence of fault [i.e. the first event] at a monitored device [i.e. configuration item] may 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding Claim 13, Mowry and Robins disclose, in particular Robins teaches:
determining that the configuration item has a second event wherein the configuration item is to be maintained in response to the analysis of the unstructured data (i.e. the system may detect various recorded values associated with occurrences [i.e. a second event] at the monitored device [i.e. the configuration item], wherein the analysis of the various recorded values [i.e. the unstructured data] may identify the monitored device’s maintenance needs [i.e. configuration item is to be maintained]) (Fig. 8, ¶ 0038 and ¶ 0042 - 0044),
wherein the first event and the second event overlap (i.e. occurrences [i.e. the first event and the second event] may overlap in time) (Fig. 8 and ¶ 0044); 
joining the first event and the second event into a third event (i.e. occurrences [i.e. the first event and the second event] are considered together [i.e. joining the first event and the second event] to determine the maintenance event [i.e. a third event]; For example, the calculating system may include an adder adapted for summing 
designating that the configuration item is in the maintenance mode during the third event (i.e. resulting sum from the adder is compared against a threshold value to determine system maintenance needs, and when the compared error value 88a exceeds its threshold value, an output signal 99 is generated which can initiate a service call for apparatus 10 [i.e. designating the configuration item in the maintenance mode]) (¶ 0009, ¶ 0030 and ¶ 0043).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding Claim 14, Mowry and Robins disclose, in particular Mowry teaches:
ceasing designating that the configuration item is in the maintenance mode according to a termination of the first event (i.e. occurrence of fault [i.e. the first event] at a monitored device [i.e. configuration item] may be auto resolved [i.e. a termination of the first event], and the system may instructs closure of the fault [i.e. ceasing designating that the configuration item is in the maintenance mode] if the auto-resolution status indicates that the fault is auto-resolved) (Mowry - ¶ 0046 - 0047).




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowry in views of Robins as applied to claim 8 above, and further in view of Sreenivasan.
Regarding Claim 10, Mowry and Robins disclose all the features with respect to Claim 8 as described above.
However, the combination of Mowry and Robins does not explicitly disclose:
wherein the first information includes unstructured data, the method further comprising: analyzing the unstructured data using a natural language processing system.
On the other hand, in the same field of endeavor, Sreenivasan teaches:
wherein the first information includes unstructured data, the method further comprising: analyzing the unstructured data using a natural language processing system (i.e. using natural language processing, the system may analyze the errors/faults data [i.e. the first information including the unstructured data] obtained by the system to predict the nature of the data and to generate diagnosing of a problem with a device; Note that data is collected by various types of sensors [i.e. data is not conformed/structured to one type; In other words, unstructured data]) (30 - Fig. 1, ¶ 0052 - 0053 and ¶ 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mowry and Robins to include the feature wherein the first information includes unstructured data, the method further comprising: analyzing the unstructured data using a natural language processing system as taught by Sreenivasan so that structured data related to the fault/error logged for a configuration item / device may be analyzed based on operating parameters written in natural language form (¶ 0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451